Title: To George Washington from Thomas Jefferson, 3 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dr Sir
            Monticello [Va.] Oct. 3. 1793.
          
          I received from mister Gore by yesterday’s post the evidence on the aggression
            committed by mister Duplaine Vice Consul of France at Boston, and it appears fully to
            establish the fact against him. I have therefore
            prepared & countersigned a Revocation of his Exequatur, with letters on the subject
            to him, to mister Genet, & mister Morris; as also instructions to mister Bankson in what way to make up their several packets. although I know
            of no circumstance which might change the determination with respect to mister Duplaine,
            yet I have prepared these papers separately & unconnected with any other business,
            & put them under a separate cover & instructions to mister Bankson, so that if
            you should chuse it, the whole will be completely suppressed by your stopping this
              packet. should you on the other hand think, as I
            confess I do, that an example of authority & punishment is wanting to reduce the
            Consuls within the limits of their duties, and should you approve of the papers prepared
            for that purpose, I must trouble you to stick a wafer in the cover to mister Bankson,
            & forward it by post. I have the honor to be with the most perfect respect &
            esteem Dear Sir Your most obedt & most humble servt
          
            Th: Jefferson
          
        